

114 S2580 RS: Reforming American Indian Standards of Education Act of 2016
U.S. Senate
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 684114th CONGRESS2d SessionS. 2580[Report No. 114–380]IN THE SENATE OF THE UNITED STATESFebruary 25, 2016Mr. Barrasso introduced the following bill; which was read twice and referred to the Committee on Indian AffairsNovember 17, 2016Reported by Mr. Barrasso, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo establish the Indian Education Agency to streamline the administration of Indian education, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Reforming American Indian Standards of Education Act of 2016 or the RAISE Act of 2016.
 2.DefinitionsIn this Act: (1)AgencyThe term Agency means the Indian Education Agency established by section 3(a).
 (2)Assistant DirectorThe term Assistant Director means, as applicable— (A)the Assistant Director of Education Curriculum described in section 3(c)(1); or
 (B)the Assistant Director of Facilities Management described in section 3(c)(2). (3)DepartmentThe term Department means the Department of the Interior.
 (4)DirectorThe term Director means the Director of Indian Education described in section 3(b)(1). (5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (6)SecretaryThe term Secretary means the Secretary of the Interior. 3.Establishment (a)In generalThere is established within the Department an independent agency to be known as the Indian Education Agency.
			(b)Director
 (1)In generalThe head of the Agency shall be the Director of Indian Education. (2)AppointmentThe Director shall be appointed by the President by and with the advice and consent of the Senate.
 (3)Period of appointmentThe Director shall be— (A)appointed for a term of 6 years; and
 (B)eligible for reappointment for an unlimited number of terms. (4)RemovalThe Director may be removed by the President before the expiration of the term of the Director only for cause.
 (5)VacanciesAny vacancy in the position of Director shall not affect the functions or authorities of the Agency, but shall be filled in the same manner as the original appointment.
				(c)Assistant Directors
				(1)Assistant Director of Education Curriculum
 (A)In generalThere shall be in the Agency an Assistant Director of Education Curriculum, who shall be appointed by the Director.
 (B)DutiesThe Assistant Director shall be responsible for the functions of the Agency—
 (i)relating to education curriculum; and (ii)that the Director may delegate to the Assistant Director.
						(2)Assistant Director of Facilities Management
 (A)In generalThere shall be in the Agency an Assistant Director of Facilities Management, who shall be appointed by the Director.
 (B)DutiesThe Assistant Director shall be responsible for the functions of the Agency—
 (i)relating to facilities management; and (ii)that the Director may delegate to the Assistant Director.
						4.Termination of Bureau of Indian Education; transfer of functions
 (a)Termination of Bureau of Indian EducationEffective beginning on the date of enactment of this Act, the Bureau of Indian Education (including any predecessor office described in Federal law) is terminated.
			(b)Transfer of functions
 (1)In generalAny function or authority relating to Indian education that, as of the day before the date of enactment of this Act, was performed or carried out by the Secretary or any bureau, office, or other unit of the Department is transferred to the Director.
 (2)ReferencesAny reference in any other Federal law to the Secretary, the Department, or any bureau, office, or other unit of the Department with respect to the functions or authorities transferred under paragraph (1) is deemed to refer to the Director or the Agency, as appropriate.
				5.Reports
 (a)In generalNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Director, in consultation with affected Indian tribes, shall prepare a report describing the implementation of this Act, including—
 (1)the activities of the Agency; (2)an assessment of the effectiveness of this Act; and
 (3)recommendations for legislation to improve the functioning of the Agency. (b)SubmissionThe Director shall submit each report described in subsection (a) to—
 (1)the Committee on Indian Affairs of the Senate; (2)the Committee on Natural Resources of the House of Representatives; and
 (3)the Committee on Education and the Workforce of the House of Representatives. 6.Regulations (a)In generalThe Director shall promulgate such regulations as the Director determines are appropriate to perform the functions of the Director.
 (b)AutonomyNo regulation promulgated pursuant to subsection (a) shall be subject to approval or review by the Secretary.
			7.Personnel
			(a)Compensation of
		Director and Assistant Directors
 (1)DirectorThe Director shall be compensated at a rate equal to that of level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (2)Assistant directorsEach Assistant Director shall be compensated at a rate equal to that of level V of the Executive Schedule under section 5316 of title 5, United States Code.
				(3)Travel
 expensesThe Director and each Assistant Director shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of their duties.
				(b)Staff
 (1)Transfer of personnelEffective beginning on the date of enactment of this Act, the personnel employed in connection with the functions or authorities transferred under section 4(b)(1) are transferred to the Director.
 (2)Additional personnelThe Director may, without regard to the civil service laws, appoint and terminate such additional personnel as may be necessary to enable the Director to perform the functions of the Director.
 (3)CompensationThe Director may fix the compensation of the personnel of the Agency other than the Director or the Assistant Directors without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.
				(c)Detail of
 government employeesAny Federal Government employee may be detailed to the Agency without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
			(d)Procurement of
 temporary and intermittent servicesThe Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
			(e)Preference
 (1)In generalIn the selection of each individual to be employed by the Director pursuant to section 3(c) and subsections (b)(2), (c), and (d) of this section, the Director shall give preference to members of Indian tribes.
 (2)ApplicabilityThe preference described in paragraph (1) shall apply only to initial hiring, and shall not apply to promotion, lateral transfer, reassignment, reductions in force, or any other employment practice.
 (f)Civil service lawsAll personnel of the Agency other than the Director shall be covered by the civil service laws. 8.Authorization of appropriationsThere are authorized to be appropriated to the Director such sums as are necessary to carry out this Act.
	
 1.Short titleThis Act may be cited as the Reforming American Indian Standards of Education Act of 2016 or the RAISE Act of 2016.
 2.DefinitionsIn this Act: (1)AgencyThe term Agency means the Indian Education Agency established by section 3(a).
 (2)Assistant DirectorThe term Assistant Director means, as applicable— (A)the Assistant Director for Schools and Academic Programs described in section 3(d)(1); or
 (B)the Assistant Director of School Operations described in section 3(d)(2). (3)DepartmentThe term Department means the Department of the Interior.
 (4)DirectorThe term Director means the Director of Indian Education described in section 3(c)(1). (5)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (6)SecretaryThe term Secretary means the Secretary of the Interior. 3.Establishment (a)In generalThere is established within the Department an independent agency to be known as the Indian Education Agency.
 (b)Purposes and activitiesIn carrying out the Agency, the Secretary shall— (1)provide to eligible Indian students an education of high quality; and
 (2)carry out education programs designed to meet the needs of eligible Indian students, including the needs of Indian students—
 (A)with disabilities; (B)in need of compensatory education;
 (C)with an interest in vocational education; (D)in need of gifted and talented education;
 (E)with limited English-speaking ability; and (F)with an interest in Native language and culture education.
					(c)Director
 (1)In generalThe head of the Agency shall be the Director of Indian Education. (2)AppointmentThe Director shall be appointed by the President by and with the advice and consent of the Senate.
 (3)Period of appointmentThe Director shall be— (A)appointed for a term of 6 years; and
 (B)eligible for reappointment for an unlimited number of terms. (4)RemovalThe Director may be removed by the President before the expiration of the term of the Director only for cause.
 (5)VacanciesAny vacancy in the position of Director shall not affect the functions or authorities of the Agency, but shall be filled in the same manner as the original appointment.
 (6)FunctionsThe Director shall— (A)consult with Indian tribes for the provision of an education of high quality, consistent with—
 (i)the unique and continuing trust relationship between the Federal Government and the Indian tribes; and
 (ii)the responsibility of the Federal Government for the education of Indian children; (B)consult with the Secretary of Education on the educational programs and practices of the Agency; and
 (C)prepare each fiscal year a unified budget for inclusion in the budget of the Department for that fiscal year, which shall include necessary funds for Agency-funded schools for construction and operation and maintenance of facilities that are safe, healthy, in good condition, meet capacity requirements, and are conducive for an education of high quality.
					(d)Assistant Directors
				(1)Assistant Director for Schools and Academic Programs
 (A)In generalThere shall be in the Agency an Assistant for Schools and Academic Programs, who shall be appointed by the Director.
 (B)DutiesThe Assistant Director shall be responsible for the functions of the Agency—
 (i)relating to school and student performance, curriculum, instruction, and assessment; and (ii)that the Director may delegate to the Assistant Director.
						(2)Assistant Director of School Operations
 (A)In generalThere shall be in the Agency an Assistant Director of School Operations, who shall be appointed by the Director.
 (B)DutiesThe Assistant Director shall— (i)be responsible for the school operations functions of the Agency—
 (I)relating to facilities management; (II)relating to other school operations functions that support an education of high quality, including—
 (aa)communications; (bb)human resources;
 (cc)acquisitions and grants administration; (dd)budget and finance;
 (ee)educational technology; and (ff)school facilities, school safety, and school property; and
 (III)that the Director may delegate to the Assistant Director; and (ii)appoint a specific employee to oversee the facilities management functions described in clause (i)(I).
 (e)Memorandum of understandingThe Assistant Secretary for Indian Affairs and the Director shall enter into a memorandum of understanding under which the Assistant Secretary for Indian Affairs shall provide to the Director necessary technical assistance for the implementation of this Act.
			4.Termination of Bureau of Indian Education; transfer of functions
 (a)Termination of Bureau of Indian EducationEffective beginning on the date of enactment of this Act, the Bureau of Indian Education (including any predecessor office described in Federal law) is terminated.
			(b)Transfer of functions
 (1)In generalAny function or authority relating to Indian education that, as of the day before the date of enactment of this Act, was performed or carried out by the Secretary or any bureau, office, or other unit of the Department is transferred to the Director.
 (2)ReferencesAny reference in any other Federal law to the Secretary, the Department, or any bureau, office, or other unit of the Department with respect to the functions or authorities transferred under paragraph (1) is deemed to refer to the Director or the Agency, as appropriate.
 5.Budget requests for school construction fundsThe President shall include in the budget of the President submitted each fiscal year a separate request for funds for the construction of schools by the Agency.
 6.Use of school construction fundsIn making funds available for the construction of schools, the Director shall give priority consideration to those schools having the most serious capacity or facility-condition deficiencies to ensure that Indian children do not attend school in buildings that are—
 (1)dilapidated or deteriorating; or (2)unable to provide an education of high quality.
			7.Personnel
			(a)Compensation of
		Director and Assistant Directors
 (1)DirectorThe Director shall be compensated at a rate equal to that of level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (2)Assistant directorsEach Assistant Director shall be compensated at a rate equal to that of level V of the Executive Schedule under section 5316 of title 5, United States Code.
				(3)Travel
 expensesThe Director and each Assistant Director shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of their duties.
				(b)Staff
 (1)Transfer of personnelEffective beginning on the date of enactment of this Act, the personnel employed in connection with the functions or authorities transferred under section 4(b)(1) are transferred to the Director.
 (2)Additional personnelThe Director may, without regard to the civil service laws, appoint and terminate such additional personnel as may be necessary to enable the Director to perform the functions of the Director.
 (3)CompensationThe Director may fix the compensation of the personnel of the Agency other than the Director or the Assistant Directors without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.
				(c)Detail of
 government employeesAny Federal Government employee may be detailed to the Agency without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
			(d)Procurement of
 temporary and intermittent servicesThe Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
			(e)Preference
 (1)In generalIn the selection of each individual to be employed by the Director pursuant to section 3(d) and subsections (b)(2), (c), and (d) of this section, the Director shall give preference to members of Indian tribes.
 (2)ApplicabilityThe preference described in paragraph (1) shall apply only to initial hiring, and shall not apply to promotion, lateral transfer, reassignment, reductions in force, or any other employment practice.
 (f)Civil service lawsAll personnel of the Agency other than the Director shall be covered by the civil service laws. 8.Reports (a)In generalNot later than 18 months after the date of enactment of this Act, and annually thereafter, the Director, in consultation with affected Indian tribes, shall prepare a report describing the implementation of this Act, including—
 (1)the activities of the Agency; (2)an assessment of the effectiveness of this Act; and
 (3)recommendations for legislation to improve the functioning of the Agency. (b)SubmissionThe Director shall submit each report described in subsection (a) to—
 (1)the Committee on Indian Affairs of the Senate; (2)the Committee on Natural Resources of the House of Representatives; and
 (3)the Committee on Education and Workforce of the House of Representatives. 9.Regulations (a)In generalThe Director shall promulgate such regulations as the Director determines are appropriate to perform the functions of the Director.
 (b)AutonomyNo regulation promulgated pursuant to subsection (a) shall be subject to approval or review by the Secretary.
 10.Authorization of appropriationsThere is authorized to be appropriated to the Director to carry out this Act $983,000,000 for fiscal year 2017 and each fiscal year thereafter, of which $130,000,000 shall be used for school construction.November 17, 2016Reported with an amendment